Citation Nr: 9925371	
Decision Date: 09/03/99    Archive Date: 09/13/99

DOCKET NO.  93-23 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hallux 
valgus.

2.  Entitlement to service connection for left plantar 
keratosis.

3.  Entitlement to a compensable evaluation for right plantar 
keratosis.

4.  Entitlement to service connection for residuals of a 
right ankle sprain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant and Father


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service from October 15, 1992 to 
December 21, 1992, when he was discharged for not meeting 
procurement medical fitness standards.  This matter 
originally came before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office in Chicago, Illinois 
(RO) which denied service connection for a bilateral foot 
condition.  This case was last remanded for further 
development by the RO in December 1996; while it was in 
remand status the appellant perfected his appeal of the 
issues of denial of service connection for left plantar 
keratosis and residuals of a right ankle sprain, as well as 
the denial of an increased rating for the right plantar 
keratosis for which the RO granted service connection in a 
May 1996 rating decision and assigned a noncompensable 
evaluation, effective in January 1993.  The RO has now 
returned the case to the Board for appellate review.

The issue of service connection for the residuals of a right 
ankle sprain will be considered below.  The remaining issues 
will be considered in the REMAND section of this document.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's right ankle claim has been 
obtained by the agency of original jurisdiction.

2.  The evidence does not establish that the appellant 
currently has any disability of the right ankle that is 
related to service.  The appellant's isolated in-service 
instance of a right ankle sprain has not been shown to have 
been other than acute and transitory.  The appellant has 
submitted no evidence showing any continuing or existing 
right ankle pathology that is related to service, nor has he 
submitted any evidence showing a current diagnosis or 
treatment for any right ankle disorder.

3.  The appellant has not submitted medical evidence of any 
nexus between any alleged current right ankle disorder and 
any disease or injury incurred during service.


CONCLUSION OF LAW

A well-grounded claim of entitlement to service connection 
for the residuals of a right ankle sprain has not been 
presented and that claim is denied.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 101, 106, 
1110, 1131.  In addition, service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  A claim for service connection must be 
accompanied by evidence establishing that the veteran 
currently has the claimed disability.  See Chelte v. Brown, 
10 Vet. App. 268 (1997); Rabideau v. Derwinski, 2 Vet .App. 
141 (1992); see also Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992) (there can be no valid claim "in the absence of 
proof of a present disability"); Caluza v. Brown, 7 Vet. 
App. 498 (1995).

For purposes of consideration of a claim for VA benefits, a 
claimant has the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claim is well-grounded.  38 U.S.C.A. § 5107(a).  As defined 
by the United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) (hereinafter Court), a well-grounded claim 
is one which is plausible, meritorious on its own, or capable 
of substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990); Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  These 
considerations pave the way for the analysis below.

The appellant and his representative have argued that he 
suffers from the residuals of a right ankle injury.  Review 
of all of the evidence of record reveals that the appellant 
has alleged that he sprained his right ankle in-service and 
that he has subsequently had additional ankle sprains and 
swelling.

Review of the service medical records reveals that the 
appellant apparently twisted his right ankle in November 
1992.  On physical examination shortly after the incident, 
there was mild swelling of the right external malleolus and a 
normal right ankle was demonstrated on radiographic 
examination.  Three days later, the appellant again sought 
treatment for complaints of pain in the right ankle.  On 
physical examination, there was no edema or ecchymosis and 
the appellant demonstrated a full range of motion.  The 
appellant apparently received no additional treatment for his 
right ankle.  He underwent a medical board examination in 
December 1992, and there was no mention of any abnormality of 
the right ankle.

The appellant testified at a personal hearing at the RO, 
conducted in May 1993, that he had been having a lot of 
problems with spraining his ankles due to the foot pain he 
was having.  He stated that his ankles sprained more readily 
and that he had ankle swelling.  See Hearing Transcript pp. 
2-3.  The appellant also testified that, at the time he 
sprained his right ankle in service, he experienced swelling 
and discoloration of the ankle that lasted for a few days.  
See Hearing Transcript p. 3. 

Review of the post-service medical evidence of record reveals 
that the appellant was treated by a private podiatrist in 
August 1994.  There is no indication that the appellant 
complained of any problems or pain or loss of function in his 
right ankle.  No right ankle findings were made and no 
diagnosis of any right ankle pathology is of record.

The appellant subsequently testified at another personal 
hearing at the RO, conducted in January 1999.  He testified 
that he was not having any ongoing problems with the right 
ankle.  See Hearing Transcript p. 4.  Asked if he was 
experiencing periodic sprains to the ankle or weakness in the 
ankle as a result of the in-service sprain, the appellant 
said that he was "Not having any problems with that ankle, 
no."  Id.

While the appellant did receive treatment for a right ankle 
sprain when he was in the Army, there is no medical evidence 
of record to establish that the condition was other than 
acute and transitory.  He has presented no evidence that any 
right ankle disorder is now present, or that any residuals of 
an in-service right ankle injury are now present.  No current 
right ankle disability has been radiographically or 
clinically demonstrated in the evidence of record.  
Furthermore, the appellant has not indicated that there is 
any interference with his activities or his mobility- in 
fact, he has testified that he currently experiences no 
problems with the right ankle.

Viewing the evidence in a light most favorable to the 
appellant, the evidence of record indicates that the 
appellant received in-service treatment for a right ankle 
sprain that resolved without any complications or residuals.  
No clinical abnormality as a result of the right ankle sprain 
has been medically demonstrated to be currently present.  The 
appellant has not provided any medical evidence, except the 
statement of his opinions contained in his written statements 
and his May 1993 hearing testimony to establish that he 
suffers from any right ankle disability and his statements 
are not competent evidence as to medical diagnosis or 
causation.  Moray v. Brown, 5 Vet. App. 463 (1993), Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  

Further, there is no medical evidence which indicates that 
the appellant suffers from any disorder of the right ankle or 
that there is a service relationship, and such would be 
required to make the claim plausible.  Grottveit v. Brown, 5 
Vet. App. 91 (1993).  The Court has held that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  (Citation omitted.)  In the absence of proof of 
a present disability there can be no valid claim."  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau 
v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  Thus, the 
claim for service connection for a right ankle disorder must 
be denied as not well-grounded.  Where there is no medical 
evidence demonstrating that the claimed disorder currently 
exists, the claim is not well-grounded.  See Montgomery v. 
Brown, 4 Vet. App. 343 (1993).  Because the appellant's right 
ankle claim is not well-grounded, the VA is under no duty to 
assist the appellant in further development of the claim.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

Where a claim is not well-grounded it is incomplete, and the 
VA is obliged under 38 U.S.C.A. § 5103(a) to advise the 
claimant of the evidence needed to complete his application.  
Robinette v. Brown, 8 Vet. App. 69, 77-80 (1995).  The Board 
finds in this case that the RO fulfilled its obligation to 
the appellant in its February 1993 rating decision and in its 
February 1999 Supplemental Statement of the Case (SSOC) in 
which the appellant was informed that his current medical 
records were negative for any clinical evidence of any 
current right ankle pathology and that he had testified that 
he did not have any current right ankle problems.  Thus, the 
Board concludes that the notice required in Robinette has 
been satisfied.  Moreover, there is no indication that there 
are any available records which would make this claim well-
grounded.  Furthermore, as the evidence needed to well-ground 
this claim is essentially similar to that needed to allow the 
claim, the appellant has been informed as to what is needed.  

Since the appellant has failed to present competent medical 
evidence that he currently suffers from any right ankle 
disability, and since he has failed to present competent 
medical evidence that his claim of a right ankle disorder is 
plausible, that is, he has failed to present medical evidence 
that links the alleged ankle disorder to service, the claim 
for service connection for residuals of a right ankle sprain 
must be denied as not well-grounded.  Dean v. Brown, 8 Vet. 
App. 449 (1995).



ORDER

Entitlement to service connection for residuals of a right 
ankle sprain is denied.


REMAND

The Court has held that a remand by the Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders.  Stegall v. 
West, 11 Vet. App. 268 (1998).  As correctly noted by the 
appellant's representative in his August 1999 informal 
presentation to the Board, the RO never forwarded the claims 
file to a VA orthopedist or a VA podiatrist for a review and 
rendering of an opinion as to the etiology and severity of 
the appellant's foot disorders.  The appellant was afforded 
an examination of his feet in February 1997, and the examiner 
rendered an opinion about the hallux valgus, but the examiner 
appears to have not been a physician.  Given the guidance 
offered by the court in Stegall, the case must again be 
remanded.

In addition, the report of the orthopedic examination of 
February 1997 includes no description or discussion of the 
appellant's plantar keratoses.  Nor does it contain any 
indication of whether or not the appellant experiences pain 
on use of his right foot due to the plantar keratosis, or any 
description of the ranges of motion of the appellant's feet.

The medical evidence of record is insufficient for the Board 
to render a decision on the severity of the right foot 
plantar keratosis disability or whether the hallux valgus 
and/or the left foot plantar keratoses were aggravated by 
service.  These considerations require further investigation 
by medical professionals, inasmuch as the Board is prohibited 
from substituting its own unsubstantiated medical opinions.  
See Colvin v. Derwinski, Vet. App. 171, 175 (1991).  In 
addition, the duty to assist includes obtaining medical 
records and examinations where indicated by the facts and 
circumstances of an individual case.  See Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  Where the record before 
the Board is inadequate to render a fully informed decision, 
a remand to the RO is required in order to fulfill its 
statutory duty to assist the appellant to develop the facts 
pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 
377 (1993).

The Board therefore finds that additional medical opinions 
are now needed prior to resolving the issues raised by the 
appellant.  This will permit evaluation of the nature and 
severity of the appellant's hallux valgus and left foot 
keratosis conditions, as well as evaluation of the severity 
of the service-connected right foot plantar keratosis on both 
a schedular basis and an extraschedular basis under 38 C.F.R. 
§ 3.321(b)(1), without prejudice to the appellant.  See Floyd 
v. Brown, 9 Vet. App. 88 (1996); Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Under the circumstances, the case is again REMANDED to the RO 
for the following:  

1.  The RO should contact the appellant 
to determine if he has received any 
additional post-service relevant 
treatment (private or VA) or examinations 
not already submitted to the RO or the 
Board, including any inpatient or 
outpatient care and relevant testing.  If 
the appellant indicates that he has in 
fact received any additional relevant 
treatment, the RO should obtain the dates 
of treatment and complete names and 
addresses of such named physicians, 
hospitals treatment centers, or other 
provider and request the appellant to 
submit any necessary signed release of 
medical information forms.  The RO should 
contact each physician, hospital 
treatment center, or other provider 
specified by the appellant to obtain any 
and all medical or treatment records or 
reports relevant to the above mentioned 
claim.  All pieces of correspondence, as 
well as any medical or treatment records 
obtained, should be made a part of the 
claims file.  If private treatment is 
reported and those records prove to be 
unobtainable by the RO, the appellant and 
his representative should be provided 
with information concerning the negative 
results, and afforded an opportunity to 
obtain the records.  38 C.F.R. § 3.159.  

2.  Following the above, the appellant 
should be examined by an appropriate VA 
physician, such as orthopedist or 
podiatrist, or other available 
appropriate specialist, preferably one 
who has not examined the appellant in the 
past.  Care should be taken to ensure 
that the appellant receives proper notice 
of the scheduling of any examination.  
The appellant should be advised of the 
effect of his failure to report for 
examination under 38 C.F.R. § 3.655.  If 
the appellant fails to report for the 
scheduled examination, the RO should 
obtain copies of the notice to the 
appellant regarding the scheduling of the 
examination for inclusion in the claims 
folder.  If a copy of the notice can not 
be obtained, someone at the VA medical 
facility should provide certification of 
the date the notice was sent, the date 
that the examination was scheduled for, 
and that the notice was not returned as 
undeliverable.  

This examination of the appellant's feet 
is for the purpose of evaluating the 
nature, severity and etiology of his 
bilateral hallux valgus, including 
bunions, and to ascertain the severity of 
the bilateral plantar keratosis.   Prior 
to the examination, the examiner should 
review the appellant's claims file.  All 
appropriate tests and x-rays should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the report.  The examiner 
should comment on the nature and extent 
of any disorder and describe all current 
foot pathology.  The examination report 
should include a detailed account of all 
manifestations of foot pathology present, 
including any arthritis, bunions, hallux 
valgus or plantar keratoses.  The 
examiner should determine the nature, 
extent and current symptomatology of the 
appellant's foot defects.  Special 
attention should be given to the presence 
or absence of pain, any limitation of 
motion, instability, weakness, 
interference with gait, balance or 
propulsion, pain and/or swelling on use, 
and the need for, or effect of, the use 
of shoe inserts or a special shoe.  The 
examiner should clearly identify which 
symptomatology is associated with the 
appellant's hallux valgus and any 
associated bunions, which is due to 
callosities or keratoses, and which 
symptomatology is associated with any 
other disorder.

Specifically, the examiner is requested 
to provide an opinion as to the degree of 
probability that each documented foot 
disorder had its onset in service; or if 
it pre-existed service, did it 
permanently increase in severity during 
service.  If a pre-existent foot disorder 
permanently increased in severity during 
service, the examiner should opine 
whether the increase represented natural 
progression of the disorder normally 
expected by reason of the inherent 
character of the condition versus any 
change resulting from the physical 
demands of military service.  The 
examiner should identify the information 
on which the opinion is based.  The 
opinion should adequately summarize the 
relevant history and clinical findings, 
and provide a detailed explanation as to 
all medical conclusions rendered.  If 
these matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented upon 
by the examiner.

3.  Regardless of whether the appellant 
appears for the scheduled foot 
examination, the claims file should be 
given to a VA orthopedist or podiatrist 
for review.  The reviewer should 
construct a detailed written history of 
the nature and extent of the appellant's 
bilateral foot pathology as documented in 
the service medical records and the post-
service medical records.

Based on the findings of the review of 
the medical evidence in the claims file, 
the examiner should express her/his 
opinions concerning the questions below.  
If the information sought cannot be 
determined or is not ascertainable, the 
examiner should so state and explain why 
the question posed cannot be answered.

(a)  What is the likelihood, stated in 
terms of a percentage, based on what is 
medically known about foot pathology, 
that any of the appellant's left and/or 
right foot disorders was directly caused 
by any occurrence or incident related to 
the appellant's Army service of two 
months?

(b)  What is the likelihood, stated in 
terms of a percentage, based on what is 
medically known about foot pathology, 
that the appellant's pre-service left 
and/or right hallux valgus, including 
bunions, was aggravated by his Army 
service of two months, as opposed to some 
other factor, in particular, the natural 
progress of the foot pathology?

(c)  What is the likelihood, stated in 
terms of a percentage, based on what is 
medically known about foot pathology, 
that the appellant's pre-service left 
plantar keratosis was aggravated by his 
Army service of two months, as opposed to 
some other factor, in particular, the 
natural progress of the foot pathology?

(d)  If the appellant's Army service of 
two months is found to have aggravated or 
contributed to or accelerated the pre-
service left and/or right foot hallux 
valgus, including bunions, or the left 
foot plantar keratosis, to what extent, 
stated in terms of a percentage, did it 
so contribute as compared to the natural 
progress of the disease itself or as 
opposed to other possible contributing 
factors, such as trauma, if any?

4.  The RO should review the claims file 
and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
medical examination report and the review 
report.  If the reports do not include 
adequate responses to the specific 
opinions requested, the reports must be 
returned to the examiner or reviewer for 
corrective action.  38 C.F.R. § 4.2.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

When this development has been completed, and if the benefits 
sought are not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures, including issuance of 
a supplemental statement of the case.  It is requested that 
this document specifically set forth the reasons and bases 
for the decision.  No action by the appellant is required 
until he receives further notice.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
requested development.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals







